United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1186
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Eric D. Walker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 23, 2013
                             Filed: October 9, 2013
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, BYE and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       While on supervised release, Eric Walker was arrested after Jennifer Jordan,
Walker’s companion, told officers Walker had broken into two homes and hidden a
firearm in his vehicle. The officers found the handgun in Walker’s vehicle and signs
of forced entry at the homes Jordan had identified. After arresting Walker, the
officers lost contact with Jordan, who had been staying at a homeless shelter,
provided no identification or contact information, and indicated she intended to leave
town. Over Walker’s objection at the revocation hearing, the government offered
Jordan’s statements through the testimony of the officers. The district court1 found
Jordan’s statements reliable, admitted the statements, and revoked Walker’s
supervised release. Walker now appeals, arguing the district court erred in admitting
Jordan’s statements.

       Reviewing the admission of Jordan’s statements for abuse of discretion, see
United States v. Martin, 382 F.3d 840, 844 (8th Cir. 2004), we find none.
Determining whether to admit hearsay testimony during a revocation hearing requires
balancing the “‘probationer’s right to confront a witness against the grounds asserted
by the government for not requiring confrontation.’” United States v. Johnson, 710
F.3d 784, 789 (8th Cir. 2013) (quoting United States v. Bell, 785 F.2d 640, 642 (8th
Cir. 1986)). The district court should consider the reliability of the out-of-court
statements and assess the government’s asserted reason for not producing the witness.
Id. “Ultimately, if ‘the government neither shows that presenting live testimony
would be unreasonably burdensome nor offers hearsay evidence that bears indicia of
reliability, the probationer is entitled to confrontation.’” Id. (quoting Bell, 785 F.2d
at 643). We agree with the district court that the officers’ corroboration rendered
Jordan’s statements reliable.2 In addition, under the circumstances of this case, it
would have been unduly burdensome for the government to have located Jordan to
present her live testimony. Accordingly, the district court did not abuse its discretion




      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
      2
       It is unclear whether the district court evaluated the government’s asserted
reason for not producing Jordan. We may, however, analyze the Bell factors on
review, provided the record is sufficiently developed, as it is here. See Johnson, 710
F.3d at 789.

                                          -2-
in admitting Jordan’s statements, which clearly support finding Walker violated the
terms of his release.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -3-